PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
GAO et al.
Application No. 16/287,826
Filed: 27 Feb 2019
For: KEY-VALUE STORAGE METHOD, APPARATUS, AND SYSTEM

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the request for refund received March 31, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating in part that “[t]he QPIDS . . . and Petition filing 3/26/2021 was not processed.  We request.  We request a refund . . . paid in this matter.  The EBC advised to request a refund for the above fees and re-file”. 

An ePetition to Withdraw from Issue was filed and auto-granted on March 31, 2021.  A duplicate payment of $140 was received on March 26, 2021.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $140 was refunded to petitioner’s deposit account on May 12, 2021.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions